HUGHES, J.,
would grant the writ.
Louisiana Children’s Code article 819 provides:
If a child is not released to the care of his parents, a hearing shall be held by the court within three days after the child’s entry into the juvenile detention center or shelter care facility. If the hearing is not held, the child shall be released unless the hearing is continued at the request of the child.
With regard to the hearing required by article 819, Louisiana Children’s Code article 821 provides:
A. At the outset of the continued custody hearing, if not before, the court shall advise the child of his rights to counsel pursuant to Articles 809 and 810.
B. At the continued custody hearing, the state and the child may produce witnesses, who shall be examined in the presence of the child and shall be subject to cross-examination. The child may also testify, subject to cross-examination.
C. Hearsay evidence shall be admissible.
D. If probable cause has not been demonstrated, the court shall order the child’s release.
E. If probable cause has been demonstrated, the court may release the child. The court may also require bail or other security pursuant to Articles 823 through 825 if the court finds that such *381is necessary to secure the child’s appearance for subsequent hearings.
F. Notwithstanding any other provisions of this Code to the contrary, and due to the expedited nature of these hearings, in a judicial district comprised of more than one parish, a continued custody hearing may be conducted in any parish in the judicial district.